PER CURIAM.
By information the appellant was charged with assault with intent to commit first degree murder. He pleaded not guilty and waived trial by jury. On trial before the court he was found guilty, and was sentenced to imprisonment for a period of three years.
The appellant contends the evidence was insufficient to support the judgment, and that error therein was reflected by the court denying the defendant’s motion for acquittal at the close of the state’s case and denial of his motion for new trial grounded upon a contention of insufficiency of the evidence. Specifically, the appellant argues that the element of premeditation was not proved. The evidence was in conflict, but upon reviewing the record we are impelled to hold that there was competent substantial evidence, having due regard to the quantum of proof required in such case, upon which the trier of the facts properly could conclude that the offense charged in the information was proved.
Affirmed.